


 

Exhibit 10(p)

 

[As approved by the Audit Committee on February 8, 2003]

 

ALBANY INTERNATIONAL CORP.

 

Code of Ethics

for the Chief Executive Officer, Chief Financial Officer and Controller

 

I hereby certify that I will adhere to the following principles and
responsibilities in the performance of my duties as an officer of Albany
International Corp.:

 

•                                            Act with honesty and integrity,
avoiding conflicts of interest involving personal and professional
relationships;

 

•                                            Provide other officials and
constituents of the Company information that is full, fair, accurate, complete,
objective, timely and understandable;

 

•                                            Comply with rules and regulations
of all governmental authorities as well as other private or public regulatory
agencies to which the Company is subject;

 

•                                            Act in good faith, responsibly and
objectively, with due care, competence and diligence, without any
misrepresentation of material facts and without  allowing my independent
judgment to be subordinated;

 

•                                            Respect the confidentiality of
information acquired in the course of my work, except when authorized or legally
obligated to disclose such information, and refrain from the use of such
confidential information for personal advantage;

 

•                                            Share my knowledge with others and
maintain skills important and relevant to the needs of my constituents;

 

•                                            Promote ethical behavior among
other employees of the Company;

 

•                                            Achieve responsible use of, and
control over, all assets and resources employed or entrusted to me; and

 

•                                            Promptly report to the Chairman of
the Audit Committee any violations of this Code of which I have knowledge.

 

--------------------------------------------------------------------------------
